DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the stop" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata et al., JP 59-132135 (Applicant cited; machine translation attached to this action).
Regarding claim 1, Numata teaches a sensor for measuring a parameter at a measurement point of a surface (surface of an element 9; see figure 2) by means of direct contact, comprising:
a sensor element (NTC thermistor 6; see 4th page starting with “A temperature sensitive element 6…”) arranged movably in the sensor, and
a spring element (3rd page; coil spring 5) which can resiliently absorb an application force with which the sensor element 6 is pressed against the measurement point (see the measurement point in figure 2).
Regarding claim 2, Numata teaches the sensor, comprising:
a base plate (8) having connection pins (82, 83), 
a cover cap (1) seated on the base plate, 
a carriage (4) on which the sensor element (6) and the spring element (5) are fastened (held in place), 
the base plate and the cover cap forming a housing which receives and encloses the carriage together with the spring element, 
bonding wires (61, 62) which electrically connect the sensor element (6) to the connection pins (82, 83), wherein the carriage (4) is fastened by means of the spring element in the sensor with a pre-stress in such a way that the carriage and therefore the sensor element can move against the pre-stress in the direction of the base plate (the pre-stress/tension of the spring 5 fastens and/or hold the carriage in place against the measurement point; see figures 1 and 2 of Numata).
Regarding claim 3, Numata teaches the sensor, wherein the cover cap (1) comprises a guide (103; projection through hole, 3rd page), in which the carriage (4) is guided in such a way that it can move in the direction of the base plate (8) and back (see figures 1 and 2).
Regarding claim 5, Numata teaches the sensor, wherein the carriage (4) comprises a sleeve (metal body 7; see 4th page), which has a closed end and in which the sensor element (thermistor 6) is arranged and fastened, wherein the cover cap (1) comprises an opening (103) through which the closed end, facing away from the base plate, of the sleeve (7) is fed (see figures 1 and 2).
Regarding claim 8, Numata teaches the sensor, wherein the sensor element (NTC thermistor 6; see 4th page) is an NTC-based temperature sensor, wherein the sensor element (6) is fitted into the sleeve (7) and is encapsulated there with an encapsulation compound (glass material for moisture resistance; see 4th page).
Regarding claim 10, Numata teaches the sensor, wherein the bonding wires (61, 62) of the sensor element (6) are laterally curved outward (see figures 1 and 2).

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al., EP 2241870 (Applicant cited).
Regarding claim 1, Mayer teaches a sensor 2 for measuring a parameter at a measurement point of a surface (surface of an element 1; see figures 1-4) by means of direct contact (to the measurement point), comprising:
a sensor element (temperature sensor 8b; see paragraphs 0017-0019) arranged movably in the sensor, and
a spring element (spring member 3 having elasticity; see paragraph 0043) which can resiliently absorb an application force with which the sensor element is pressed against the measurement point.
Regarding claim 12, Mayer teaches the sensor for measuring a parameter at a measurement point of a surface by means of direct contact, comprising: 
a sensor element (temperature sensor 8b) arranged movably in a housing (housing 16; see paragraph 0022) of the sensor, and 
a spring element (spring member 3) formed as a leaf spring (spring member 3 may be formed by separate elements to assist metal structure 10 in urging sensor device 2 against the measurement point; see paragraph 0043) which can resiliently absorb an application force with which the sensor element is pressed against the measurement point,
a carriage (package 6; paragraph 0019) bearing the sensor element and being fastened to the leaf spring
wherein the carriage is freely movable within the housing by the application force thereby moving against a resilient force of the leaf spring that is extending from the carriage in a direction normal to the movement of the carriage. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata in view of Inokawa, US Pat. 9,228,084.
Regarding claim 11, Numata teaches the claimed invention including the, wherein the sleeve (7; aluminum, see 4th page) is formed from metal, wherein the carriage (4) and the cover cap (1) are formed from an injection-moldable part from a filled or unfilled plastic (heat-resistant resin such as phenol alkyl resin; 5th page).  Numata, however, do not teach the base plate being formed from the injection moldable resin or list molding as one method for forming his sensor.   
Inokawa teaches resin molding method using phenolic resin (see the summary of invention and col. 8, lines 40-45), due to the resin having low friction (high sliding properties), high mechanical strength and high-water resistance.  Inokawa, further, teaches that method using conveyance molding, compression molding, and injection and compression molding are available to produce resin products using phenolic resin (col. 7, lines 15-25). 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Inokawa with Numata, since phenolic resin allows for producing a sensor having low friction, high mechanical strength and high water-resistant capabilities.  
Further, it would have been obvious to one skilled in the art before the effective filing date of the current invention to have used one of any well-known molding methods, specially, injection molding, since the end product possessed a higher mechanical strength (higher bending strength; see col. 8, lines 40-45).   
   
Allowable Subject Matter
Claims 4, 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not teach or suggest a sensor, “wherein the spring element is configured as a leaf spring with two ends, both of which protrude laterally from the carriage, wherein the two ends of the leaf spring bear on a stop in the housing, wherein the carriage and the sensor element fastened thereon are pressed in the direction of the base plate against the stop.”
Regarding claim 6, the prior art of record does not teach or suggest a sensor, “wherein the cover cap comprises latch elements, with which it is latched in corresponding recesses of the base plate.”  Claim 9 depends on claim 6.
Regarding claim 7, the prior art of record does not teach or suggest a sensor, “wherein the connection pins are pressed into the base plate and pass through the latter, so that they comprise a section pointing inward and a section pointing outward, the latter being provided in order to connect the sensor to a circuit environment.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyon, Wirnitzer et al., Matsumoto et al., Kamen et al., Holmberg et al., Kuznia et al., Mau, Wyker and Grimm et al., Deppe et al., and Haak teach spring loaded sensor.  They, however, do not teach the structures claimed in claims 4, 6, and/or 7, specifically, the “leaf spring with two ends…”, the “latching and recess…of the base plate”, and/or “the connection pins…pressed into the base plate.”    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833